           Case 1:20-cr-00011-RP Document 14 Filed 01/07/20 Page 1 of 4
                                                                                         FILED
                                                                                          JAN 072020
                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION                                WEST
                                                                                  CLERK, US. DIST




 UNITED STATES OF AMERICA,
                      Plaintiff,
                                                    CRIMINAL
                                                                  *20 CR 011
                                                    INDICTMENT
                                                    [21 USC 841distribution meth;
 Brandon SIMS,                                      18 USC 922,924 (c)-possessionl
 and                                                use of firearm during drug
Rose Rodriguez RABiN,                               trafficking; felon in
                              Defendants. )         possession of firearm]


                                                    USAO # 2019R23657
 THE GRAND JURY CHARGES:


                                          Count One
                                 [21 U.S.C. § 841(a)(1)and 8461

        Beginning in or about November, 2019 and continuing until on or about December 10,

 2019, in the Western District of Texas, and elsewhere the Defendants,

                                        Brandon SIMS
                                             and
                                    Rose Rodriguez RABIN,

 did knowingly, intentionally and unlawfully combine, conspire confederate and agree with others

 known and unknown to possess with intent to distribute a controlled substance, which offense

 involved more than 500 grams of a mixture or substance that contained a detectable amount of

 methamphetaniine, a Schedule II Controlled Substance, in violation of Title 21, United States

 Code, Sections 846, 841(a) and 841(b)(1)(A).
           Case 1:20-cr-00011-RP Document 14 Filed 01/07/20 Page 2 of 4




                                          Count Two
                                     [21 U.S.C. § 841(a)(1)J

       On or about December 10, 2019, in the Western District of Texas, the Defendants,

                                        Brandon SIMS
                                             and
                                    Rose Rodriguez RABIN,

knowingly, intentionally and unlawfully possessed with intent to distribute a controlled

substance, which offense involved more than 500 grams of a mixture or substance that contained

a detectable amount of methamphetamine, a Schedule II Controlled Substance, in violation of

Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A).
              Case 1:20-cr-00011-RP Document 14 Filed 01/07/20 Page 3 of 4




                                          Count Three
                                      [18 U.S.C. 922(g)(1)]

       On or about December 10, 2019, at Austin, TX, in the Western District of Texas, the

Defendants,

                                         Brandon SIMS,

knowing that he had previously been convicted of a felony offense punishable by imprisonment

for a period exceeding one year, did knowingly and unlawfully possess a firearm and

ammunition, all of which had moved in commerce and affecting interstate commerce, in

violation of Title 18, United States Code, Section 922(g)(1) and 924(a).
            Case 1:20-cr-00011-RP Document 14 Filed 01/07/20 Page 4 of 4




                                            Count Four
                                         [18 USC § 924 (è)]


       On or about December 10, 2019, at Austin, TX, in the Western District of Texas and

elsewhere, the Defendant,

                                         Brandon SIMS
                                              and
                                     Rose Rodriguez RABIN,

during and in relation to a drug trafficking crime charged in counts   1   and 2 herein, did knowingly

possess a firearm in furtherance of a drug trafficking crime, and all in violation of Title 18,

United States Code, Section 924(c)(1).




                                                    8IGAbkTED PURSUANT
                                                   TOGVBJiENT ACT OF 2002

       John F. Bash
       TiNT ED STATES       ATTORNEY

By.

       Assistant U.S. Attorney
